NUMBER 13-18-00359-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

THE STATE OF TEXAS,                                                           Appellant,

                                            v.

BENNY PEREZ,                                        Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 2
                   of Nueces County, Texas.
____________________________________________________________

                       ORDER ABATING APPEAL
 Before Chief Justices Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam
       Prior to trial, appellee Benny Perez filed a motion to suppress raising the issue of

the legality of the detention and arrest. A hearing was held on the motion to suppress on

June 14, 2018, and the trial court granted the motion to suppress on June 27, 2018. The

State requested findings of fact and conclusions of law on June 29, 2018. The trial court

has not made its findings of fact and conclusions of law in support of its decision to grant

the appellee’s motion to suppress.
       Upon the request of the losing party on a motion to suppress evidence, the trial

court must make findings of fact and conclusions of law adequate to provide an appellate

court with a basis up which to review the trial court’s application of the law to the facts.

State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). If the trial court does not

enter the findings of fact and conclusions of law within twenty days from its ruling on the

motion to suppress, the intermediate appellate court must exercise its authority under

Texas Rule of Appellate Procedure 44.4 and remand the case to the trial court and order

the trial court to enter findings of fact and conclusions of law. TEX. R. APP. PROC. 44.4;

Cullen, 195 S.W.3d at 698-700.

       The Court, having considered the documents on file and the State’s motion, is of

the opinion that the motion should be granted. Accordingly, we GRANT appellant’s

motion to abate the present appeal. See TEX. R. APP. P. 44.4. Accordingly, this appeal

is ABATED and the cause REMANDED to the trial court.

       Upon remand, the trial court is instructed to make and file findings of fact and

conclusions of law consistent with the holding in Cullen.         A supplemental record

containing these findings of fact and conclusions of law should be included in a

supplemental clerk's record which should be submitted to the Clerk of this Court within

thirty days from the date of this order.

       IT IS SO ORDERED.

                                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
29th day of August, 2018.


                                             2